812 F.2d 1406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Martha B. GAUNCE, Plaintiff-Appellant,v.ST. PAUL MERCURY INSURANCE CO., Insurance Commissioner-Stateof Michigan, Earle Lee;  J.D. Bruff, Jack Neal,Thomas E. Lengauer, Luke McMurray,Stephen Zahs, David Stewart,Defendants-Appellees.
No. 85-1577.
United States Court of Appeals, Sixth Circuit.
Jan. 27, 1987.

Before KEITH, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellant appeals from the district court order which dismissed her 42 U.S.C. Secs. 1981, 1983 and 1985(2) complaint.  The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
It is ORDERED that the district court's judgment be affirmed for the reasons stated in the district court's opinion.  Rule 9(d)(3), Rules of the Sixth Circuit.